El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El Tribunal Superior celebró un juicio en ausencia del acusado quien había desaparecido después del acto de lectura de la acusación en que alegó ser inocente de los delitos impu-*882tados de hurto mayor e infracción del Art. 4, Ley de Armas. A pesar de enérgica oposición de la defensa fundada en ha-llarse limitada en sus medios por la ausencia de su cliente, de motivación desconocida, se insaculó un jurado que estimó la prueba y produjo un veredicto de culpabilidad en ambos cargos y el juez halló incurso al ausente en desacato. Pero el procedimiento no terminó en veredicto y fallo como para el caso taxativamente instruye la Regla 248 de Procedimiento Criminal. Rebasando el debido proceso al acusado ausente le fue negada la única vista para él preservada por la propia Regla, la de lectura de sentencia, que se dictó por el magis-trado imponiéndole de 2 a 4 años en el caso de hurto, 6 meses en el de armas y 10 días por desacato.
La Regla 243, según enmendada por Ley Núm. 138, de 23 de julio de 1974, dispone:
“(a) Delitos graves. En todo proceso por delito grave (felony) el acusado deberá estar presente en el acto de la lectura de la acusación y en todas las etapas del juicio, incluyendo la cons-titución del jurado y la rendición del veredicto o fallo, y en el pronunciamiento de la sentencia; excepto, que si habiendo el acusado comparecido al acto de la lectura de la acusación y citado para juicio no compareciere, el tribunal luego de investigadas las causas, podrá celebrar el mismo en su ausencia hasta que reca-yere fallo o veredicto. Si en cualquier etapa durante el juicio el acusado no regresare a sala para la continuación del mismo, el tribunal luego de investigadas las causas, podrá dictar manda-miento ordenando su arresto, pero en todo caso la ausencia volun-taria del acusado no impedirá que el juicio continúe hasta que se rinda el veredicto o el fallo del juez en casos vistos sin jurado.
(b) Delitos menos graves. En procesos por delitos menos graves (misdemeanors), siempre que el acusado estuviere repre-sentado por abogado, el tribunal podrá proceder a la lectura de la denuncia o acusación, al juicio, al fallo y al pronunciamiento de la sentencia, y podrá recibir una alegación de culpabilidad en ausencia del acusado. Si la presencia del acusado fuere necesaria, el tribunal podrá dictar mandamiento ordenando su asistencia personal. El tribunal podrá proceder en casos de delitos menos *883graves según dispuesto en la excepción del inciso (a) cuando las circunstancias fueren las allí contempladas.”
La enmienda de 1974 dejó intacta, al ajustar su texto a la exigencia constitucional del debido proceso, la prevención de que el juicio in absentia por delito grave se detendrá en “el veredicto o el fallo del juez en casos vistos sin jurado”, tal como disponía la Regla antes de la enmienda. Si la exigencia de debido proceso como máxima garantía de libertad, satura y dirige el juicio cuando el acusado está presente, con mayor razón debe respetarse el debido proceso provisto por las Reglas para el que se halla ausente sin explicación. No fue acción inconsulta la que impuso esta limitación en la Regla 248. Nótese su presencia en el texto original de 1963, en su fuente la Regla 43 Federal y en la enmienda de 1974 auspiciada por la Reforma Judicial. Contrástese con el orden del juicio provisto por su apartado (b) para delitos menos graves en que la privación de libertad resultante de una convicción puede ser mínima o ninguna si la sentencia es de multa. Para misdemeanor, sí autoriza la Regla que se llegue “al pronunciamiento de la sentencia” y hasta permite una declaración de culpabilidad en ausencia del acusado, datos irrecusables que destacan la diferencia fundamental de procedimiento entre casos por delito grave y los menos grave.(1)
No puede invocarse el “ordenamiento procesal moderno” para anular derechos fundamentales del hombre y para revocar nuestro dictamen en Estremera v. Jones, (2) 74 *884D.P.R. 202, 205 (1952), si el derecho a ser oído en la etapa final del juicio ha sido garantizado por el reformado texto de la Regla 243(a) y en estricta concordancia con el Art. II, Sec. 7 de la Constitución: ninguna persona será privada de su libertad sin debido proceso de ley. Ese debido proceso cons-ta definido y prescrito en la Regla que instruye no demorar el juicio si el acusado está ausente, pero que también res-tringe y limita los procedimientos a la obtención de un vere-dicto o fallo. Contra una reserva tan clara de derecho a ser oído por lo menos en la etapa final de su juicio, el acto de lec-tura de sentencia donde puede explicar su ausencia y aducir variadas defensas que inclinarían el tribunal a anular el juicio in absentia, no podemos percibir propósito legislativo de facultar implícitamente a los tribunales para dictar sen-tencia, y asirnos de la implicación y lo supuesto para ampliar una excepción,(3) contra lo que está escrito con claridad cor-tante en la Regla y en la Constitución.
Y aunque el rigor con que está resguardado el derecho del acusado ausente durante el juicio a ser oído en el acto de lectura de sentencia, no cede a conveniencias administrativas de calendarios, ningún obstáculo representa detener la sen-tencia hasta oír al acusado. Celebrado el juicio con arreglo a derecho, escuchados los testigos y rendido el veredicto o fallo, ya está concluida la labor judicial y el testimonio oral per-petuado. ¿Qué se obtiene con pronunciar una sentencia contra *885un fantasma, contra alguien que no se sabe si vivirá para cumplirla y contra quien de ser oído podría impedir con ra-zones que la misma se dictara? ¿Será cuestión de llenar un encasillado de estadística? Aparte del clarísimo mandato legislado que exige la presencia del acusado en dicho acto, ¿no guarda más armonía con la dignidad y respetabilidad de nuestro sistema de enjuiciamiento oír al acusado siquiera en el acto final de su juicio, honrar el debido proceso, mínimo y residual si se quiere, pero con toda la potencialidad de una barricada final de libertad?
Para el acusado que es convicto en ausencia la lectura de sentencia no es función ceremonial ni rito. Si la Regla no dispusiera la necesidad de su presencia en ese momento, pa-sado un juicio en que se le tuvo por renunciado a todas las ga-rantías y salvaguardas ordenadas en el Art. II, Sec. 11 de la Constitución, la Regla estaría gravemente viciada de endeblez constitucional. Cf. Pueblo v. Aquino, 33 D.P.R. 255 (1924); Pueblo v. Marrero Méndez, 95 D.P.R. 605 (1967); Pueblo v. Ortiz Padilla, 102 D.P.R. 736 (1974). Cuando sin ver ni oír al individuo se tienen sus derechos fundamentales por clau-dicados, en algún punto el proceso judicial deberá reservarle una audiencia en que pueda quedar satisfecha la conciencia judicial de que la privación de derechos estuvo plenamente justificada. Ese momento final de comprobación es el acto de lectura de sentencia y de ahí que deba detenerse hasta que el acusado esté presente, bien por voluntad propia o traído por orden de arresto. El contenido jurídico vital del momento único reservado a un convicto en ausencia para oírle no es asunto de farsa ni ceremonia.
El apelante descansa en Pueblo v. Pedroza Muriel, 98 D.P.R. 34, 37 (1969), donde se resolvió por este Tribunal que la facultad de la sala de instancia para continuar la vista del caso hasta la rendición de veredicto o fallo en caso de delito grave, surge de la ausencia voluntaria del acusado durante el juicio, en su argumento de que en su caso no hubo *886previa comprobación de tal voluntariedad y que por tanto todo lo actuado es nulo. La Regla 243 exige que el tribunal antes de proceder con el juicio “investigue” la causa de la ausencia pero tal investigación previa no tiene ni la dimen-sión ni la formalidad que reclama el apelante. En este caso dicha determinación de presunta voluntariedad en la ausen-cia quedó cumplida una vez enterado el tribunal de las in-fructuosas gestiones del alguacil y del fiador por localizar en la jurisdicción al acusado desaparecido.
Establecido el hecho de que un acusado debidamente citado y apercibido de las consecuencias de su evasión, desaparece sin explicación de la jurisdicción donde tiene juicio pendiente, su conducta debe tomarse como-renuncia voluntaria a las garantías constitucionales provistas para quien se enfrenta en juicio a su acusador. Cf. State of Illinois v. Allen, 397 U.S. 337 (1970); Pueblo v. Torres Nieves, 105 D.P.R. 340 (1976); Márquez Quiñones v. Tribunal de Distrito, 105 D.P.R. 203 (1976).
Quedan subsistentes los procedimientos habidos en ins-tancia hasta el veredicto y fallo. Se dejarán sin efecto las sentencias dictadas. Revocada.
El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente en parte.

En una decisión limitada a casos por delitos menos graves, cuando no existía el procedimiento cuidadosamente delineado en la Eegla 243, sos-tuvimos que la incomparecencia voluntaria del acusado equivale a renuncia del derecho a estar presente durante el acto de sentencia. Pueblo v. Ortiz, 57 D.P.R. 469 (1940).


En Estremera, supra, aplicando el mandato terminante del Art. 311 del antiguo Código de Enjuiciamiento Criminal de que cuando se dicte sentencia si la convicción es por felony (delito muy grave), el acusado debe hallarse presente personalmente, conservado en la primera oración de la actual Eegla 243, dijimos: “Es indudable que una sentencia en de-*884litos graves no puede dictarse válidamente en ausencia del acusado.” Ibid, pág. 205.
En el caso de Taylor v. United States, 414 U.S. 17 (1973), el proce-dimiento en ausencia se detuvo justo en el veredicto del jurado y se pos-puso el pronunciamiento de sentencia hasta que se arrestó y se trajo al convicto a presencia del tribunal. Así se interpretó la Regla 43 Federal (fuente de nuestra RPC 243) que en lo pertinente dice: “In prosecutions for offenses not punishable by death, the defendant’s voluntary absence after the trial has been commenced in his presence shall not prevent continuing the trial to and including the return of the verdict.” Taylor, por tanto, ratifica el criterio de Estremera v. Jones, supra.


Con el inconfundible vocablo “excepto” se inicia el texto de la en-mienda introducida en 1974.